Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered July 19, 1995, convicting defendant, after a jury trial, of attempted robbery in the first degree, burglary in the second degree and criminal contempt in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 6 to 12 years, 3 to 6 years, and 1 year, respectively, unanimously affirmed.
Contrary to defendant’s argument, the jury verdict convicting him of attempted robbery in the first degree was not against the weight of the evidence. There was ample evidence that defendant, while demanding money from his parents, waved a knife in the direction of his father in a threatening manner, and we see no reason to disturb the jury’s credibility determinations in this regard.
Defendant’s challenge to the sufficiency of the evidence supporting his burglary conviction is unpreserved (People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice. Were we to review it, we would -find that there was ample evidence that defendant entered with intent to commit a crime.
In light of defendant’s persistent disruptive and assaultive behavior in the courtroom, his failure to heed warnings to behave, and his breaches of his own promises to do so, the court was under no obligation to offer defendant additional chances to improve his behavior, and properly removed him from the courtroom (see, People v Smith, 209 AD2d 267, lv denied 85 NY2d 866).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.